                  Case 2:21-mj-30016-DUTY ECF No. 1, PageID.1
                                               AUSA:            Filed 01/12/21 Telephone:
                                                       Meghan Bean               Page 1 of   6 226-9100
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint            Task Force Officer:     Treva Eaton                   Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America                                           Case: 2:21−mj−30016
   v.                                                              Assigned To : Unassigned
                                                                   Assign. Date : 1/12/2021
Demario MORRIS                                                     CMP: USA v MORRIS (MAW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              December 8, 2020                 in the county of               Wayne     in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                   Code Section                                           Offense Description

18 U.S.C. 922(g)(1)                                   Felon in possession of a firearm




          This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                       Task Force Officer Treva Eaton - ATF
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:                                                                                         Judge’s signature

City and state: Detroit, Michigan                                      Honorable Elizabeth Stafford U.S. Magistrate Judge
                                                                                            Printed name and title
   Case 2:21-mj-30016-DUTY ECF No. 1, PageID.2 Filed 01/12/21 Page 2 of 6




                              AFFIDAVIT

     I, Treva L. Eaton, being duly sworn, do hereby state the following:

                        I.   INTRODUCTION

     1.    I am a Detroit Police Task Force Officer with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF). I have been a Detroit

Police Officer since September 1996 and assigned to the ATF since May

2015. I have been involved in several investigations of firearms and

numerous criminal investigations resulting in prosecutions.

     2.    The statements contained in this affidavit are based on my

review of written police reports by Detroit Police Officers, and

information provided to me by and/or through other law enforcement

agents, investigators, and individuals with knowledge of this matter.

This affidavit does not provide every detail known to law enforcement

about this investigation.

     3.    This affidavit provides information necessary to establish

probable cause that Demario MORRIS (DOB: XX/XX/1987) has violated

18 U.S.C. § 922(g)(1) (Felon in Possession of a Firearm).

                     II.     PROBABLE CAUSE

     4.    On December 8, 2020, at approximately 5:00 p.m., Detroit

Police were dispatched to the area of Telegraph and West Seven Mile, in
   Case 2:21-mj-30016-DUTY ECF No. 1, PageID.3 Filed 01/12/21 Page 3 of 6




the city of Detroit, to investigate a person, and to check the area for a

white van with a flat front tire that was driving recklessly.

     5.     While traveling northbound on Telegraph from West

McNichols, an officer observed a white van, with license plate

XXXX508, cause an accident in the intersection of West McNichols and

Telegraph. The officer was looking in his rearview mirror when he

observed the accident. He turned his scout car around to investigate the

accident.

     6.     At the accident scene, the officer observed the two vehicles

involved. One vehicle was a gray sedan, and the other a white GMC

Savana van, with license plate XXXX508, that had a flat tire on the

front driver side.

     7.     As the officer approached the white van to investigate

further, he observed an individual, who was later identified as Demario

MORRIS, to be the sole occupant. The officer ordered MORRIS out of

the vehicle several times, however, MORRIS did not comply. The officer

attempted to have MORRIS exit the van through the door, but the

driver door was malfunctioning, and would not open. The officer

continued to order MORRIS out of the vehicle, but MORRIS did not



                                    -2-
   Case 2:21-mj-30016-DUTY ECF No. 1, PageID.4 Filed 01/12/21 Page 4 of 6




comply with the officer’s orders to exit the van. The officer observed

MORRIS reaching toward the center console of the van. The officer was

able to grab one of MORRIS’s arms in an attempt to secure him in

handcuffs. While the officer was trying to secure MORRIS in handcuffs,

MORRIS was attempting to roll up the window of the van. The officer

instructed MORRIS either to climb out of the van through the window

or to open the door.

     8.       Several scouts made the scene to assist the officer. Officers

removed MORRIS from the van by pulling him through the window.

MORRIS was then taken into custody without further incident.

     9.       Officers conducted an inventory search of the van and

recovered a black Smith & Wesson M&P 40 caliber handgun, loaded

with 10 rounds of ammunition from an open tool bag that was in

between the driver and passenger seats. Officers also recovered a tan

and black Carhartt bag that contained a grocery bag with 470 grams of

methamphetamine inside.

     10.      MORRIS was conveyed by officers to the Detroit Receiving

Hospital for medical treatment, then to the Detroit Detention Center for

processing.



                                      -3-
   Case 2:21-mj-30016-DUTY ECF No. 1, PageID.5 Filed 01/12/21 Page 5 of 6




     11.   A criminal history check was conducted on MORRIS, which

revealed that he had the following prior felony convictions:

           a.    July 17, 2006 – Felony controlled substance, delivery,

                 manufacture marijuana, synthetic equivalents (Sixth

                 Circuit Court, Pontiac, MI);

           b.    August 30, 2006 – Felony weapons, carrying concealed

                 (attempt) (Third Circuit Court, Detroit, MI);

           c.    March 4, 2013 – Felony, third degree, possess three or

                 more grams of cocaine/heroin/methamphetamine

                 (Carlton County District Court, Carlton, MN).

     12.   MORRIS knows that he has been convicted of a crime

punishable by imprisonment for a term exceeding one year because,

among other reasons, on March 4, 2013, he was sentenced in Carlton

County District Court to a 24-month term of imprisonment, which was

stayed for three years.

     13.   On December 28, 2020, I contacted ATF Special Agent David

Salazar, an expert in the Interstate Nexus of firearms. Based upon the

description of the firearm provided, and without examining the firearm,

SA Salazar advised me that the above referenced firearm is a firearm as



                                    -4-
   Case 2:21-mj-30016-DUTY ECF No. 1, PageID.6 Filed 01/12/21 Page 6 of 6




defined under 18 U.S.C. § 921, was manufactured outside of the state of

Michigan after 1989, and therefore had traveled in and affected

interstate commerce.

                            III.   CONCLUSION

     14.     Based on the aforementioned facts, probable cause exists

that Demario MORRIS, knowing that he had previously been convicted

of a felony, did knowingly possess a firearm and ammunition that had

previously traveled in and affected interstate and/or foreign commerce,

in violation of 18 U.S.C. § 922(g)(1).



                                                                
                                     Treva L. Eaton
                                     Task Force Officer, ATF


Sworn to before me and signed in my presence
and/or by reliable electronic means.



___________________________________________
HON. ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE

Dated:   January 12, 2021




                                      -5-
